Case 1:20-cv-05614-AKH Document 7-3 Filed 07/20/20 Page 1 of 2




          (;+,%,7&
                 Case 1:20-cv-05614-AKH Document 7-3 Filed 07/20/20 Page 2 of 2


                                                 UNITED STATES GOVERNMENT MEMORANDUM
                                               RESIDENTIAL REENTRY MANAGEMENT OFFICE
                                                           BROOKLYN , NEW YORK

 Date :         July 9 , 2020
 To :           U. S. MARSHALS SERVICE
                Southern District of New York
 From :
                         I? 7?1Cr'4 /!LAA/D
                Patrick McFarland , Residential Reentry Manager
                Brooklyn , New York 11232

 Subject :      RRC FAILURE
 Name :         Michael Cohen
 Reg. No :      86067-054
 CMC: YES       Release Date : 11 / 22 /2 021 GCT Release

 Loca tion : US Probation
             500 Pearl Street
             New York , NY 10007

 Co nta-:: c:   Pa Lrick McFarland, RRM
 Tel. No :      (71 8)   840-4218

  CIRCUM.3TANCES :                  I
 On Jul y 9, 2020, irvnate Cohen, Michael 86067-054 failed to agree to the
 te ,_·ms of Federa l Loe a tion Monitoring for SONY US Probation . The BOP is
 =equesting remand for failure to comply. We are there fore requesting
 his immadiate transfer to a secure institution.

As inmcil: e Cohen i s a sentenced federal prisoner , I hereby authorize the
United States Marshals Service, Southern District of New York, to remand
her at the Metropolitan Detention Center , Brooklyn , New York pending
£urthe~ designation.

Your cooperation with this matter is greatly appreciated .


USM- SONY FAX : (212)637-6131
